2022 WI 15

                  SUPREME COURT              OF     WISCONSIN
CASE NO.:              2019AP1671


COMPLETE TITLE:        Cree, Inc.,
                                 Petitioner-Respondent-Petitioner,
                            v.
                       Labor and Industry Review Commission,
                                 Respondent-Co-Appellant,
                       Derrick Palmer,
                                 Respondent-Appellant.

                          REVIEW OF DECISION OF THE COURT OF APPEALS
                          Reported at 395 Wis. 2d 642,953 N.W.2d 883
                               PDC No:2021 WI App 4 - Published

OPINION FILED:         March 10, 2022
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         October 15, 2021

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Racine
   JUDGE:              Michael J. Piontek

JUSTICES:
KAROFSKY, J., delivered the majority opinion of the Court, in
which ZIEGLER, C.J., ROGGENSACK, and REBECCA GRASSL BRADLEY,
JJ., joined. DALLET, J., filed a dissenting opinion in which
ANN WALSH BRADLEY and HAGEDORN, JJ., joined.
NOT PARTICIPATING:



ATTORNEYS:

      For the petitioner-respondent-petitioner, there were briefs
filed by Lindsey W. Davis, Robert H. Duffy, and Quarles & Brady
LLP, Milwaukee. There was an oral argument by Robert H. Duffy.


      For the respondent-co-appellant, there was a brief filed by
Steven       C.   Kilpatrick   and     Anthony    D.   Russomanno,    assistant
attorneys general; with whom on the brief was Joshua L. Kaul,
attorney      general.   There   was    an   oral   argument   by    Anthony   D.
Russomanno.
    For the respondent-appellant there was a brief filed by Alan
C. Olson and Alan C. Olson & Associates, S.C., New Berlin.   There
was oral argument by Alan C. Olson.


    An amicus curiae brief was filed on behalf of Legal Action of
Wisconsin, Inc. by Jessie Long, Sheila Sullivan, Susan Lund, and
Megan Sprecher, Milwaukee.


    An amicus curiae brief was filed on behalf of Wisconsin
Manufacturers and Commerce by Corydon J. Fish, Madison.




                                2
                                                                  2022 WI 15
                                                                  NOTICE
                                                    This opinion is subject to further
                                                    editing and modification.   The final
                                                    version will appear in the bound
                                                    volume of the official reports.
No.    2019AP1671
(L.C. No.    2019CV703)

STATE OF WISCONSIN                              :              IN SUPREME COURT

Cree, Inc.,

                Petitioner-Respondent-Petitioner,

        v.
                                                                        FILED
Labor and Industry Review Commission,                              MAR 10, 2022

                Respondent-Co-Appellant,                               Sheila T. Reiff
                                                                   Clerk of Supreme Court

Derrick Palmer,

                Respondent-Appellant.


KAROFSKY, J., delivered the majority opinion of the Court, in which
ZIEGLER, C.J., ROGGENSACK, and REBECCA GRASSL BRADLEY, JJ.,
joined. DALLET, J., filed a dissenting opinion in which ANN WALSH
BRADLEY and HAGEDORN, JJ., joined.




       REVIEW of a decision of the Court of Appeals.                   Reversed and

remanded.



       ¶1    JILL J. KAROFSKY, J.         We address whether Cree, Inc.

(Cree) rescinding its job offer to Derrick Palmer based on his

conviction record constituted unlawful employment discrimination

or    instead    was   lawful   because   the   circumstances          of    Palmer's
convictions "substantially relate" to the circumstances of the
                                                                              No.    2019AP1671



job,       per   Wis.     Stat.      § 111.335(3)(a)1.1               We   hold     that    Cree

sufficiently           established       that         the    circumstances        surrounding

Palmer's 2013 convictions for domestic violence                               substantially

relate      to    the     circumstances          of    the    offered      position        as   an

Applications Specialist.                 Accordingly, Cree did not unlawfully

discriminate against Palmer by rescinding its job offer.

                                      I.    BACKGROUND

                                A.   Palmer's Convictions

       ¶2        In    2013,    Palmer     was    convicted      for       committing      eight

crimes of domestic violence against his live-in girlfriend, L.R.

According to the criminal complaint, the incident began on the

morning of October 24, 2012, when Palmer and L.R. were arguing

amidst a break-up and Palmer initially refused to leave their

residence.            When Palmer eventually left for work, he called L.R.

multiple times but she did not answer.                         Approximately 30 minutes

after leaving, Palmer returned to the residence and began yelling

at L.R.          She tried to get away from Palmer by going into the

bedroom      but       Palmer   followed     her.            Palmer    then   broke     L.R.'s
cellphone by throwing it against a window.                            L.R. tried to escape

from the room but Palmer pushed her onto the bed with such force

that she bounced off and hit her head on the floor.                                 When L.R.

started screaming in hopes that someone would hear her and call

the police, Palmer grabbed her mouth and squeezed it "real hard."


       1
      While   this  case   was   being   litigated,  Wis.   Stat.
§ 111.335(1)(c)1. (2015-16) was renumbered to Wis. Stat.
§ 111.335(3)(a)1. (2017-18).      In this and all subsequent
references to the Wisconsin Statutes we will refer to the 2017-18
version unless otherwise indicated.
                                                 2
                                                      No.   2019AP1671



Then Palmer allowed L.R. to get up, but as she tried to reach the

door handle to escape, Palmer threw her on the bed, straddled her,

and placed his hand over her mouth and nose, stopping her from

breathing for about 30 seconds.   Then Palmer started to cry, told

L.R. that he loved her, and let her up from the bed.        L.R. went

into the bathroom to get ready for work and Palmer followed her

and put his hand down the front of her pants.    L.R. told Palmer to

stop, but Palmer pulled L.R. to the bed and sexually assaulted her

by engaging in sexual intercourse without her consent.         Palmer

again left the residence and L.R. contacted the police.          L.R.

additionally reported that Palmer had engaged in other acts of

violence, including forced sexual intercourse, during their four-

month relationship.

     ¶3   As a result of the incident, Palmer pleaded no contest

to two counts of felony strangulation and suffocation, four counts

of misdemeanor battery, one count of fourth degree sexual assault,

and one count of criminal damage to property.2    The circuit court

also dismissed and read in two counts of false imprisonment and
one count of threats to injure or accuse of a crime.3   The circuit

court sentenced Palmer to 30 months in prison, 30 months of

extended supervision, four years of probation, and ordered him to


     2 Wis. Stat. § 940.235(1) (2011-12), Wis. Stat. § 940.19(1)
(2011-12), Wis. Stat. § 940.225(3m) (2011-12), and Wis. Stat.
§ 943.01(1) (2011-12), respectively.
     3 A "read-in" crime is one that either is not charged or is
dismissed as part of a plea agreement that the defendant agrees
the circuit court may consider at sentencing, along with the
underlying conduct. See Wis. Stat. § 973.20(1g)(b).

                                  3
                                                                    No.   2019AP1671



register as a sex offender.              Palmer also has a 2001 battery

conviction related to domestic violence.4

                   B.   Palmer's Job Opportunity with Cree

     ¶4     While incarcerated, Palmer earned his mechanical design

certification through the Wisconsin Department of Corrections

education program.           He earned high marks and took advantage of

opportunities to work as a tutor after he graduated from the

program.     With these new qualifications, in June of 2015 Palmer

applied    to   work    at    Cree's   Racine,    Wisconsin    facility      as   an

Applications Specialist.           At that time, Cree manufactured and

marketed lighting components.5               It employed approximately 1,100

people at its Racine facility. The facility itself spanned 600,000

square     feet,    including     manufacturing      space,    storage      areas,

offices, cubical farms, break rooms, and the like.                        Although

security cameras monitored some portions of the facility, there

were also many "nooks and crannies" throughout that experienced

little foot traffic, no security camera coverage, and noise loud

enough to drown out a person's voice.
     ¶5     As for the particular job, the Applications Specialist's

primary    responsibilities       included       designing    and    recommending


     4 Although this charge was not known to Cree when it rescinded
its employment offer, the record before the Labor and Industry
Review Commission (LIRC) indicates that Palmer admitted to this
conviction. The parties do not dispute that the court may consider
the 2001 conviction as part of Palmer's conviction record, and
thus we assume without deciding that it is proper to consider it.
     5 In May of 2019, Cree sold its lighting business to Ideal
Industries, Inc.

                                         4
                                                                  No.   2019AP1671



lighting systems to customers, sometimes on location at customers'

facilities.    Cree expected the Applications Specialist to operate

largely independently and without close supervision.                     It also

expected occasional travel to trade shows, which would require

unsupervised overnight hotel stays.            Applications Specialists had

access to most of Cree's Racine facility.

     ¶6   In    July      2015   Cree   offered    Palmer   the    Applications

Specialist job subject to a standard background check.                          The

background    check      revealed   Palmer's      2013   convictions.6       Cree

referred the matter to its general counsel who reviewed Palmer's

conviction record using a matrix that categorized each of Palmer's

convictions    as    a    "fail."   Cree    then    rescinded     its   offer    of

employment to Palmer.

                C.       Palmer's Discrimination Complaint

     ¶7   Palmer filed a complaint with the Wisconsin Department

of Workforce Development's Equal Rights Division (ERD) alleging

that Cree discriminated against him on the basis of his conviction

record in violation of the Wisconsin Fair Employment Act.7                      The
ERD found probable cause to hold a hearing on the merits before an


     6 Palmer was forthcoming to Cree about the existence of a
conviction record prior to the background check.     He responded
"yes" to questions on an employment questionnaire asking whether
he had been convicted of a felony or misdemeanor and stated the
convictions were domestic-related. Palmer also disclosed his 2013
convictions when told there would be a background check.
     7 Wisconsin Stat. § 111.321 prohibits all employers from
engaging "in any act of employment discrimination . . . against
any individual on the basis of," among other things, a person's
"conviction record," subject to a few exceptions.

                                        5
                                                             No.    2019AP1671



administrative law judge (ALJ).            The ALJ heard testimony from

Palmer, Melissa Garrett (Cree's general counsel), and Lee Motley

(a recruiter at Cree).

     ¶8    The ALJ also considered the testimony of Dr. Darald

Hanusa, Cree's expert on domestic violence and domestic violence

perpetrators.   Dr. Hanusa testified as to the relationship between

domestic violence, generalized violence and workplace violence,

noting that there is "a direct relationship" between "a willingness

to   use   violence   in   your   intimate     relationship"       and   "your

willingness to use violence in other settings."              Additionally,

Dr. Hanusa spoke about the "power principle"——the concept that

people who struggle with power and control issues tend to overuse

their power when they do not get what they want.              He testified

that "the underpinning, underlying issues for men who are violent

is their struggle with power and control.          And it doesn't just end

when they leave their house, it enters the workplace as well."

Dr. Hanusa noted that "the best predictor of future violence is

what's happened historically."         He also emphasized that a charge
of strangulation/suffocation is especially concerning given that

in "the research on femicide, that is the homicide of women,

suffocation   ranks   up   as   very   high   on   every   indice . . . for

homicide."    Based on all the testimony, the ALJ determined that

Palmer's convictions did substantially relate to the Applications




                                       6
                                                                            No.   2019AP1671



Specialist position and thus, under Wis. Stat. § 111.335(3)(a)1.,8

Cree did not discriminate against Palmer when it rescinded its job

offer.        Palmer appealed the ALJ's findings to the Labor and

Industry Review Commission (LIRC).

       ¶9         LIRC reversed.    LIRC reviewed the ALJ hearing record and

conferred with the ALJ regarding his impressions of the testifying

witnesses, but the ALJ did not impart any                        specific impressions

regarding          demeanor.       Palmer     v.       Cree,    Inc.,     ERD     Case   No.

CR201502651, at 19 (LIRC, Dec. 3, 2018).                       Regardless, LIRC deemed

Dr. Hanusa's testimony on the connection between domestic violence

and workplace violence "unhelpful" and proffered its own, opposite

conclusion regarding crimes of domestic violence:                         "where assault

or battery convictions stem from personal relationships and the

crimes are committed at home, it cannot necessarily be assumed

that the individual is likely to engage in the same conduct with

co-workers or customers at the work place."                           Id. at 13 & n.6.

Based on that view of the domestic crimes at issue, LIRC concluded

that       they    did   not   substantially           relate    to   the    Applications
Specialist job because of:

           The "high degree of speculation and conjecture" necessary

            to     envision    a   scenario       in    which    Palmer     would    become




       Wisconsin Stat. § 111.335(3)(a)1. makes it "not employment
       8

discrimination because of conviction record to refuse to
employ . . . any individual if," among other reasons, "the
individual has been convicted of any felony, misdemeanor, or other
offense the circumstances of which substantially relate to the
circumstances of the particular job."

                                              7
                                                               No.    2019AP1671



          involved in a personal relationship with a female employee

          "that might end badly";

         The fact that the ability to meet female employees and form

          personal relationships with them is not unique to the job

          at issue;

         The lack of evidence that Palmer would have "significant

          personal interactions" with female employees;

         The lack of evidence that Palmer would have the opportunity

          to develop personal relationships with clients; and

         The lack of evidence to suggest that Palmer would act

          violently with coworkers or members of the public.

Id. at 11-13.    With this view of the record, LIRC determined that

the   finding   of    a   substantial       relationship   "would    require   a

conclusion that unsupervised contact with other people is in and

of itself a circumstance that might lead the complainant to engage

in violent conduct."        Id. at 13.         And such a conclusion, LIRC

continued, would run contrary to its prior decisions rejecting the

proposition that "the mere presence of other human beings is a
circumstance that creates a substantial relationship."                Id.

      ¶10   The circuit court reversed LIRC's decision,9 concluding

that it was not supported by substantial evidence.                  The circuit

court relied on Dr. Hanusa's uncontroverted expert testimony in

deciding that a substantial relationship existed between Palmer's

convictions and Cree's Applications Specialist position.


      9The Honorable Michael J. Piontek of the Racine County
Circuit Court presided.

                                        8
                                                              No.   2019AP1671



     ¶11    The court of appeals then reversed again, upholding

LIRC's decision that Cree failed to meet its burden to show a

substantial relationship between Palmer's convictions and the job

at hand.    Cree, Inc. v. LIRC, 2021 WI App 4, 395 Wis. 2d 642, 953

N.W.2d 883.      The court of appeals felt constrained by LIRC's

disregard for Dr. Hanusa's testimony.           Id. ¶7 n.4 ("[T]he weight

and credibility of the evidence are for the agency, not the

reviewing    court,    to    determine."     (quoting   Milwaukee   Symphony

Orchestra, Inc. v. DOR, 2010 WI 33, ¶31, 324 Wis. 2d 68, 781 N.W.2d

674) (alteration in original))).           Like LIRC, the court of appeals

relied heavily on the domestic nature of Palmer's convictions,

saying his "tendenc[y] and inclination[]" was "to be physically

abusive     toward     women      in   a    live-in     boyfriend/girlfriend

relationship."       Id., ¶14 (alterations in original).       Although the

court of appeals surmised that Palmer was likely to recidivate

against a future girlfriend, it concluded that such likelihood

does not substantially relate to the job Cree offered him.              Id.

     ¶12    We granted Cree's petition for review and again reverse.
                            II.   STANDARD OF REVIEW

     ¶13    In an employment discrimination appeal, we review LIRC's

decision rather than the decision of the circuit court or the court

of appeals while benefiting from their analyses.            Wis. Bell, Inc.

v. LIRC, 2018 WI 76, ¶28, 382 Wis. 2d 624, 914 N.W.2d 1.                 This

case requires us to interpret Wis. Stat. § 111.335(3)(a)1. and

determine if the facts of the case fulfill the legal standard set

out in the statute.         Statutory interpretation is a matter of law
which we review de novo, giving no deference to the agency's legal
                                       9
                                                                No.    2019AP1671



conclusions.       Tetra Tech EC., Inc. v. DOR, 2018 WI 75, ¶84, 382

Wis. 2d 496, 914 N.W.2d 21.            Whether the facts of a case fulfill

a legal standard is also a matter of law we review de novo.                    Id.

In reviewing LIRC's decision, the court "shall not substitute its

judgment     for    that   of   the     agency"     when   reviewing       factual

determinations, but shall "set aside agency action . . . if it

finds that the agency's action depends on any finding of fact that

is not supported by substantial evidence in the record."                     Wis.

Stat. § 227.57(6).

                                III.    ANALYSIS

      ¶14    Wisconsin's    laws    regarding      employment   discrimination

based on conviction record serve two important, and sometimes

competing, interests——rehabilitating those convicted of crimes and

protecting the public from the risk of criminal recidivism.                    See

Milwaukee County v. LIRC, 139 Wis. 2d 805, 821-23, 407 N.W.2d 908

(1987).     As such, Wisconsin law generally prohibits an employer

from discriminating against prospective employees on the basis of

their conviction record.           Wis. Stat. §§ 111.321 & 111.322.            But
"it   is    not    employment   discrimination       because    of    conviction

record . . . [if] the individual has been convicted of any felony,

misdemeanor,       or   other   offense      the    circumstances     of    which

substantially relate to the circumstances of the particular job."

Wis. Stat. § 111.335(3)(a)1.            This is known as the "substantial

relationship test."        As an exception to the general rule against

discrimination, the employer bears the burden of showing that the

circumstances of the convicted offense substantially relate to the
circumstances of the job.
                                        10
                                                             No.    2019AP1671



                A.     The Substantial Relationship Test

     ¶15    We first delineate the substantial relationship test by

interpreting the plain language of Wis. Stat. § 111.335(3)(a)1.

We then draw guidance from this court's three previous cases

interpreting   the     substantial   relationship    test.    Finally,     we

clarify how convictions for crimes of domestic violence fit into

the test.

                  1.    Plain language interpretation

     ¶16    In interpreting Wis. Stat. § 111.335(3)(a)1., we look to

the statute's plain language and give that language its "common,

ordinary, and accepted meaning."          State ex rel. Kalal v. Cir. Ct.

for Dane Cnty., 2004 WI 58, ¶45, 271 Wis. 2d 633, 681 N.W.2d 110.

Courts often consult dictionaries to help determine the "common,

ordinary, and accepted meaning" of statutory language.             Stroede v.

Soc'y Ins., 2021 WI 43, ¶12, 397 Wis. 2d 17, 959 N.W.2d 305.              The

operative language in the substantial relationship test includes

"circumstance" and "substantially relate."          Black's Law Dictionary

defines "circumstance" as "[a]n accompanying or accessory fact,
event, or condition, such as a piece of evidence that indicates

the probability of an event." Circumstance, Black's Law Dictionary

306 (11th ed. 2019); see also Circumstance, The American Heritage

Dictionary of the English Language 347 (3d ed. 1992) ("a condition

or fact attending an event and having some bearing on it; a

determining or modifying factor.").          Accordingly, the definition

of "circumstance" is quite broad and asks the court to consider

the facts, events, and conditions that accompany both the convicted
offense and the particular job.
                                     11
                                                                 No.    2019AP1671



     ¶17   The    statute      requires     that    these   circumstances       must

"substantially relate" to each other.              "Substantial" is defined in

Black's Law Dictionary as "important, essential, and material; of

real worth and importance."            Substantial, Black's Law Dictionary

1728 (11th ed. 2019).         We take this to mean that the circumstances

must materially relate to each other, not merely superficially

relate.    We do not take "substantially relate" to mean that the

circumstances     must   be    nearly     identical    to   satisfy    the     test.

Indeed,    elsewhere     in    the    law     "substantially"    is     used    and

interpreted to denote a middle ground——a heightened but not extreme

standard.10      Therefore, the plain language of the substantial

relationship test requires that the employer show that the facts,

events,    and    conditions         surrounding     the    convicted     offense

materially relate to the facts, events, and conditions surrounding

the job.

                              2.     Previous cases

     ¶18   This framework has been further refined by three of our

previous cases:     Law Enforcement Standards Board v. Village of
Lyndon Station, 101 Wis. 2d 472, 305 N.W.2d 89 (1981); Gibson v.

Transportation Commission, 106 Wis. 2d 22, 315 N.W.2d 346 (1982);

and Milwaukee County v. LIRC, 139 Wis. 2d 805.                  Lyndon Station



     10 See, e.g., State v. Curiel, 227 Wis. 2d 389, 406, 597 N.W.2d
697 (1999) (holding that "substantially probable" means "much more
likely than not" rather than "extreme likelihood"); AllEnergy
Corp. v. Trempealeau Cnty. Env't & Land Use Comm., 2017 WI 52,
¶76, 375 Wis. 2d 329, 895 N.W.2d 368 (reiterating that "substantial
evidence" is more than "a mere scintilla" of evidence but does not
amount to preponderance of the evidence).

                                         12
                                                                         No.    2019AP1671



concerned whether the Wisconsin Law Enforcement Standards Board

(LESB)    unlawfully      discriminated          when   it    deemed     a   prospective

police chief ineligible for that appointment because he had been

convicted    of     26   counts   of       misconduct        in    public    office   for

falsifying uniform traffic citations while working as a chief

deputy sheriff.          101 Wis. 2d at 475-77.                We held that "common

sense" dictated that the LESB recognize a substantial relationship

between the convicted offenses and the job of police chief.                            Id.

at 492.     We pointed to the importance of "[p]ublic trust in the

integrity of our law enforcement officials" and reasoned that

someone who had been convicted of 26 felonies would have his

"effectiveness" as a law enforcement officer "greatly diminished."

Id. at 492-93.

     ¶19    Gibson concerned whether the Wisconsin Department of

Transportation       (DOT)   made      a    properly         detailed     inquiry     into

Gibson's conviction record when it refused to grant him a school

bus driver's license.         106 Wis. 2d at 23-24.                 The DOT refused to

license    Gibson    after   considering          only    the       elements    of   armed
robbery——the crime for which Gibson was convicted——and not the

surrounding       circumstances,       such       as    the       fact   that   Gibson's

coconspirator was the one who was armed.                      Id.     We held that the

DOT had a rational basis for limiting its inquiry to the elements

of the convicted offense as that information alone sufficiently

established a substantial relationship to the school bus driver




                                            13
                                                                      No.   2019AP1671



job.11 Id. at 27. We elaborated that the elements of armed robbery

indicated a "disregard for both the personal and property rights

of other persons . . . [and] a propensity to use force or the

threat of force to accomplish one's purposes."                    Id. at 28.         We

considered these traits to be contradictory to the traits required

to be a bus driver, namely patience and level-headedness.                     Id.    We

cautioned that "this case does not mean that the particular factual

circumstances of the crime upon which a felony conviction was based

may never be relevant" in a substantial relationship evaluation

because      such     a     holding      would     impermissibly        render      the

"circumstances of which" language "superfluous."                  Id.

       ¶20     Milwaukee County contains the most recent and thorough

discussion of the substantial relationship test.                 139 Wis. 2d 805.

That    case    concerned      whether    an     individual's    convictions        for

misdemeanor patient neglect arising from his employment as a

nursing home administrator substantially related to being a crisis

intervention specialist.            Id. at 809.        In defining the scope of

the    substantial        relationship    inquiry,     we    looked   to    the   term
"circumstances."          Id. at 818.      To determine which circumstances

were relevant, we focused on the underlying statutory purpose,

highlighting        the   balance   between      the   two   sometimes      competing


       This case, along with the other two cases concerning the
       11

substantial relationship test, was decided before Tetra Tech EC.,
Inc. v. DOR, 2018 WI 75, 382 Wis. 2d 496, 914 N.W.2d 21, abrogated
judicial deference to administrative agency interpretations of
law. Under the old standard, we upheld an agency's decision if
there was a rational basis for the agency to come to its
conclusions. See Dairy Equip. Co. v. DILHR, 95 Wis. 2d 319, 327,
290 N.W.2d 330 (1980).

                                          14
                                                                No.    2019AP1671



rehabilitation and public-protection interests.                Id. at 821-23.

We determined that although it is "highly desirable to reintegrate

convicted criminals into the workforce . . . the legislature has

clearly chosen to not force such attempts at rehabilitation in

employment     settings    where     experience       has   demonstrated     the

likelihood of repetitive criminal behavior."                Id. at 823.       It

declared that the purpose of the substantial relationship test is

to "[a]ssess[] whether the tendencies and inclinations to behave

a certain way in a particular context are likely to reappear later

in a related context, based on the traits revealed."              Id. at 824.

     ¶21   Based on that understanding of the test, we interpreted

"circumstances"     to     mean     those      circumstances    material      to

"foster[ing] criminal activity," for example, "the opportunity for

criminal     behavior,    the     reaction     to    responsibility,    or   the

character traits of the person."         Id.    But immaterial details such

as "the hour of the day the offense was committed, the clothes

worn during the crime, whether a knife or gun was used, whether

there was one victim or a dozen[,] or whether the robber wanted
money to buy drugs or to raise bail money for a friend" fall beyond

the scope of relevant circumstances.           Id.    We emphasized that this

line resulted in a practical test which employers can reliably

apply without a full-blown factual hearing.             Id. at 826.    Finally,

we addressed the Gibson court's supposed "elements only" test——

that the statutory test requires only a review of the elements of

the crime——by saying that "[i]t appears that the 'elements only'

test is not a test distinct from the statutory test.                    Rather,


                                       15
                                                              No.    2019AP1671



focusing      on    the    elements    simply   helped   to   elucidate     the

circumstances of the offense."           Id.

       ¶22   Applying our refined view of "circumstances," we held

that the circumstances of the convicted offenses did substantially

relate to the circumstances of the crisis intervention specialist

job.   Id. at 828.        We rejected a "superficial" distinction between

the fact that the offenses were committed in an administrative

capacity while the job at hand involved direct care, instead

focusing on the fact that the prospective employee would again be

responsible for the wellbeing of vulnerable individuals.                 Id. at

830.

             3.    Convictions for crimes of domestic violence

       ¶23   The seesawing appellate history in this case reveals the

need for clarifying how employers, LIRC, and reviewing courts are

to apply the substantial relationship test to domestic violence

convictions.          Here     LIRC,   following    a    pattern    of    prior

administrative cases, determined that acts of domestic violence

are practically immaterial to recidivism in the workplace because
of their domestic nature.          LIRC's assumption appears to be based

on a common, but unsupported, belief that domestic batterers have




                                        16
                                                               No.   2019AP1671



a tendency to be violent only towards intimate partners.12                LIRC

reasoned that domestic abusers recidivate in the workplace only

when engaging in "significant personal interactions" with female

employees or clients.          Palmer, No. 201502651, at 12.         And when

that particular scenario takes a "high degree of speculation and

conjecture" to envision, the risk for recidivism remains low.              Id.

at 11.     Said differently, LIRC's analysis hinged on a domestic

batter's chances of finding a new domestic partner at work to then

victimize at home.       That analysis differs from how LIRC analyzes

non-domestic    crimes    of    violence,    thus   yielding    inconsistent

results:    a substantial relationship may exist when a violent

offense is committed outside the home but is barred when the same

violent offense is committed against an intimate partner behind

closed doors.

     ¶24    In short, LIRC has created an exception for domestic

violence    crimes.        And     this     exception   disregards      other

circumstances material to fostering criminal activity when crimes

of domestic violence are at issue. True, both the domestic setting
of the offense and the intimate relationship with the victim are


     12 LIRC cited its prior decisions for the idea that when
dealing with domestic assault or battery convictions "it cannot
necessarily be assumed that the individual is likely to engage in
the same conduct with co-workers or customers at the work place."
Palmer v. Cree, Inc., ERD Case No. CR201502651, at 13 (LIRC, Dec.
3, 2018) (citing Murphy v. Autozone, ERD Case No. 200003059 (LIRC,
May 7, 2004)); see also Robertson v. Family Dollar Stores, Inc.,
ERD Case No. CR200300021 (LIRC, Oct. 14, 2005); Knight v. Wal-Mart
Stores East LP, ERD Case No. CR200600021 (LIRC, Oct. 11, 2012);
and Johnson v. Rohr Kenosha Motors, ERD Case No. CR201602571 (LIRC,
Apr. 29, 2020).

                                      17
                                                                     No.    2019AP1671



"circumstances"       that     are   not    identical    to    the    setting     and

relationships Palmer would encounter at Cree.                 Yet the substantial

relationship test does not require an exact identity between these

circumstances. For example, the armed robbery conviction in Gibson

was deemed to substantially relate to employment as a school bus

driver despite the robbery not being committed in an employment

setting nor involving children as the victims.                   106 Wis. 2d 22.

As we later explained in Milwaukee County, that result was correct

because      the   relevant    circumstances      of   the    offense      are   those

material to the likelihood of recidivism in the workplace, such as

"the    opportunity      for     criminal       behavior,     the     reaction     to

responsibility, or the character traits of the person."                     139 Wis.

2d at 824.     Thus, similar to the armed robbery conviction in Gibson

and the several counts of patient neglect in Milwaukee County,

crimes of domestic violence are to be assessed to determine

"whether the tendencies and inclinations to behave a certain way

in a particular context are likely to reappear later in a related

context."      Id.
       ¶25    To summarize, we apply the substantial relationship test

to a domestic violence conviction the same way we would to any

other conviction.       According to our precedent, which no party asks




                                           18
                                                      No.   2019AP1671



use to revisit,13 we must look beyond any immaterial identity

between circumstances——such as the domestic context of the offense

or an intimate relationship with the victim——and instead examine

the circumstances material to fostering criminal activity.        The

material circumstances are those that exist in the workplace that

present opportunities for recidivism given the character traits

revealed by the circumstances of a domestic violence conviction.

     ¶26   In applying this framework, we first ask whether there

are opportunities in a workplace that would allow a domestic

violence perpetrator to recidivate.    One such opportunity would be

the ability to isolate victims.   Perpetrators of domestic violence

often commit their crimes under a veil of secrecy inside the home.

Indeed, this aspect of domestic violence explains the inclination

to treat crimes of domestic violence differently from other violent

crimes.    And it leads to the misconception that unlike other

violent offenders, domestic violence perpetrators are sufficiently


     13 The dissent's umbrage with this opinion is misplaced.
Really the dissent's contention is aimed at this court
interpretation of "circumstances" in Milwaukee County v. LIRC, 139
Wis. 2d 805, 824, 407 N.W.2d 908 (1987). Yet the dissent offers
no grounds for overturning this precedent, and for good reason——
to do so would be to develop the parties' arguments for them. See,
e.g., Christus Lutheran Church of Appleton v. DOT, 2021 WI 30, ¶21
n.12, 396 Wis. 2d 302, 956 N.W.2d 837. Moreover, for over three
decades LIRC has been applying Milwaukee County's interpretation
to crimes where domestic violence is not at issue.       See, e.g.
Weston v. ADM Milling Co., ERD Case no. CR200300025 (LIRC Jan. 18,
2006); McCain v. Favorite Nurses, ERD Case No. 200302482 (LIRC
Apr. 27, 2005); Santos v. Whitehead Specialties, Inc., ERD Case
No. 8802471 (LIRC, Feb. 26, 1992). This opinion simply ensures
that same standard applies consistently to all crimes, including
those of domestic violence.

                                  19
                                                        No.     2019AP1671



deterred from engaging in violence when in public.      However, this

pubic versus private, work versus home dichotomy misses the mark.

The specific setting of the crime is immaterial; what matters is

that the abusers engage in violence under circumstances where their

victims are isolated away from those who might intervene.14          That

isolation    occurs   not   just   in   the   home——under     the   right

circumstances, it can be achieved in a car, in a private room, in

a storage closet, or in a parking lot.         Thus, when considering

crimes of domestic violence, we look for the opportunities that

may exist within the circumstances of the job that would allow a

perpetrator to isolate a victim.

     ¶27    Next we must identify the character traits revealed by

the elements of a crime of domestic violence.       Here, we refer to

the testimony of Cree's domestic violence expert, Dr. Hanusa, on




     14See Giles v. California, 554 U.S. 353, 380 (2008) (Souter,
J. concurring in part) (confirming that the inference drawn from
the "classic abusive relationship" is that the abuser means "to
isolate the victim from outside help, including the aid of law
enforcement and the judicial process").

                                   20
                                                               No.     2019AP1671



general     principles   informing        domestic   violence        offenses.15

Dr. Hanusa testified that there is "a direct relationship" between

"a willingness to use violence in your intimate relationship" and

"your willingness to use violence in other settings."                   He also

pointed out that the best predictor for future violent behavior

was past violent behavior.       Put simply, Dr. Hanusa's testimony

shows that crimes of domestic violence, like other violent crimes,

indicate a character trait of willingness to use violence against

others.

      ¶28   Dr. Hanusa also explained the "power principle," that

acts of domestic violence are rooted in power and control.                    He

further testified that those who have issues with power and control

resort to violence when they believe their power or authority is

threatened, regardless of who the victim is.                This indicates a

character trait of willingness to use violence when one's power

and   authority    is    threatened.         Thus,   when     reviewing      the

circumstances of the job, we consider whether a domestic violence



       We reference Dr. Hanusa's testimony not for his opinion on
      15

Palmer's particular recidivism risk but instead for his exposition
on general principles regarding domestic violence offenders. See
State v. Dobbs, 2020 WI 64, ¶42, 392 Wis. 2d 505, 945 N.W.2d 609
(distinguishing expert opinions about a particular individual from
expert expositions on general principles). This limited reference
to his testimony presents no conflict with LIRC finding
Dr. Hanusa's testimony "unhelpful"; that determination was not
based on credibility——the ALJ "had no specific demeanor
impressions to impart"——and faulted only Dr. Hanusa's opinion of
Palmer's particular recidivism risk because he had not personally
interviewed or treated Palmer.        See Palmer, ERD Case No.
CR201502651, at 19.     No fault was found with respect to his
exposition on domestic-violence general principles.

                                     21
                                                                No.      2019AP1671



perpetrator's power and authority will be threatened in ways that

may trigger a violent response.

                                B.    Application

     ¶29     Having defined the substantial relationship test and the

proper way to analyze a conviction for a crime of domestic violence

within that framework, we now apply that test to Palmer's case.

We   begin    by    detailing    the    circumstances    both      of    Palmer's

convictions and of the Applications Specialist position at Cree.

We then compare those circumstances and ultimately conclude that

Cree met its burden to show a substantial relationship.

             1.    The circumstances of Palmer's convictions

     ¶30     First, we look to the character traits evinced by the

elements of Palmer's offenses.          Palmer was convicted of two counts

of strangulation and suffocation, four counts of battery, one count

of fourth degree sexual assault, and one count of criminal damage

to property.       Importantly, each offense requires as an element

that Palmer acted intentionally. In addition, the offenses contain

the following elements:
            Strangulation      and     suffocation     requires        that   the

             defendant impede the normal breathing or circulation of

             blood by applying pressure on the throat or neck or

             blocking the victim's nose or mouth;

            Battery requires that the defendant caused bodily harm

             to the victim without consent;

            Fourth degree sexual assault requires that the defendant

             had nonconsensual sexual contact with the victim; and


                                        22
                                                              No.   2019AP1671



           Criminal damage to property requires that the defendant

            caused damage to property belonging to another without

            consent.

These elements, informed by the domestic context of the offenses,

exhibit the following character traits:

           Willingness to use extreme acts of violence to achieve

            power and control over another person, particularly when

            the victim is isolated;

           Willingness to engage in nonconsensual sexual conduct

            for the purpose of sexual gratification, degradation, or

            humiliation;

           Willingness to use extreme violence to stop another

            person's breathing or circulation;

           Disregard for the health and safety of others;

           Lack of respect for bodily autonomy;

           Unwillingness or inability to control anger or other

            emotions, particularly in the face of a perceived power

            differential; and
           Disregard for the property rights of others.

This list illustrates far more than a mere tendency to be "anti-

social."    See Milwaukee County, 139 Wis. 2d at 831 (Abrahamson,

J., concurring) (voicing concern that an emphasis on describing

circumstances of an offense too generally could lead to viewing

all   individuals   who    have   conviction   records   as   "anti-social"

"recidivist[s]" fit for few employment positions.).                 Palmer's

crimes show a tendency to violently exert his power to control


                                     23
                                                            No.    2019AP1671



others, and thus Palmer poses a real threat to the safety of

others.

     ¶31       These traits are not overgeneralizations untethered from

the circumstances of Palmer's crimes, as the dissent suggests.            In

every criminal case that results in a conviction, there is a direct

link between the elements of an offense and the defendant's

particular conduct.       Indeed, the traits we have identified here

are each borne out by the specific facts of Palmer's offenses.

Palmer     brutally     attacked     L.R.,   physically    injuring     her,

endangering her life, and violating her sexually.            No expert is

needed    to     appreciate   that   these   facts   demonstrate   Palmer's

willingness to use extreme violence or his disregard for the health

and safety of others.

     ¶32       In addition to these character traits, we consider other

relevant and readily ascertainable circumstances of the offense

such as the seriousness and number of offenses, how recent the

conviction is, and whether there is a pattern of behavior.16              We

consider the seriousness of the convicted offense because the more
serious the offense, the less we can expect an employer to carry

the risk of recidivism.        See Milwaukee County, 139 Wis. 2d at 823


     16The court in Milwaukee County emphasized the need for "a
semblance of practicality about what the test requires. A full-
blown factual hearing is not only unnecessary, it is impractical."
Milwaukee County, 139 Wis. 2d at 826. These circumstances can be
ascertained from the record of conviction itself and thus do not
require any "full-blown" hearing.      Furthermore, the court in
Milwaukee County similarly looked to the "pattern of neglect of
duty" evinced by the twelve misdemeanor counts to determine there
was a substantial relationship in that case. Id. at 828.

                                      24
                                                                             No.     2019AP1671



("This law should be liberally construed to effect its purpose of

providing jobs for those who have been convicted of crime and at

the same time not forcing employers to assume risks of repeat

conduct by those whose conviction records show them to have the

'propensity' to commit similar crimes . . . .").                                The possible

consequences to an employer of hiring a recidivist shoplifter is

a matter of petty cash and missing property.                          The experience may

be inconvenient and frustrating but is unlikely to result in any

great harm to the employer, its staff, or its customers.                                      In

contrast, the possible consequences of an employer hiring someone

who   has   committed          strangulation,          battery,     and   sexual      assault

include     a    threat       to   the   very        safety   and   bodily      autonomy     of

employees and customers.                 If harm were to befall a customer or

employee, an employer could face potential liability.

      ¶33       The   recentness         of    the    offenses      and   any      pattern    of

conviction are additional readily ascertainable considerations.

If significant time has passed since a potential employee's last

conviction, then that tends to indicate rehabilitation and reduces
the likelihood of recidivism.                       But the existence of convictions

with similar elements that predate the most recent conviction

undermine        an        inference     of         rehabilitation,       increasing         the

recidivism risk.

      ¶34       Thus, in considering these circumstances of Palmer's

convictions,          we    recognize         the    undeniable     seriousness       of     his

offenses and an emerging pattern of behavior.                        His convictions for

battery and sexual assault are themselves grave offenses, but his
conviction for strangulation and suffocation is a particularly
                                                25
                                                                No.   2019AP1671



concerning offense given its association with homicide.                 Palmer

applied for a job at Cree in 2015, only two years after his multiple

2013 convictions.       Before that, Palmer had an additional domestic

battery conviction in 2001, indicating an emerging pattern.

                   2.   The circumstances of Cree's job

      ¶35   As an Applications Specialist at Cree, Palmer would have

been working in and have access to most of Cree's large facility

alongside over 1,000 coworkers.          As his place of work, the layout

and   characteristics      of   Cree's    facility   are   "accompanying     or

accessory    fact[s],      event[s],     or    condition[s],"    of   Palmer's

particular   job    with    Cree.17      See    Circumstance,    Black's    Law

Dictionary 306 (11th ed. 2019).          Some portions of the facility are

heavily populated but other portions are secluded.               The facility

is extremely loud in places, which could cover the sounds of a

struggle.    While some portions of the facility are covered by

security cameras, the cameras are largely located at entrances and

exits and in places where injuries are likely to occur.



      17The  dissent   misreads   Wis.   Stat.   § 111.335(3)(a)1.,
suggesting that the circumstances of the "particular job" narrowly
means circumstances unique to that particular job.             That
"uniqueness" limitation appears nowhere in the statue.       Cree's
Racine facility is a circumstance of this particular Application
Specialist job, in the way that a different facility where a
different Application Specialists might work is not particular to
the position Cree offered Palmer. That other employees in other
jobs at Cree might share the same space does not change the fact
that the shared facility is a circumstance of this particular
Applications Specialist job.      Nor does it matter that Cree
"expected" an Applications Specialist to be in a particular part
of the facility; the record is clear that, despite the expectation,
Palmer could still access much of the facility.

                                       26
                                                                No.     2019AP1671



     ¶36    The    Applications      Specialist   position      works    largely

independently and with no day-to-day supervision.                Palmer would

have been expected to interact with co-workers and customers

regularly.    By providing pre and post sales customer support,

Palmer would have been subject to deadlines and responsible for

satisfying customer demands.          Because of the independent nature of

his position, he would have been expected to provide some level of

conflict resolution between Cree and its customers.18             Applications

Specialists must occasionally assist customers at their facilities

in uncontrolled and unpredictable environments.           For example, they

work with "industrial accounts . . . building new facilities, such

as an office building, a school, a retail establishment, or an

automotive dealership[.]"           Palmer, No. 201502651, at 12.           Trade

shows would have required Palmer to travel with no supervision,

giving him access to rental cars and hotel rooms.               Id. at 4.

                        3.   The substantial relationship

     ¶37    Based on the evidence Cree submitted, the circumstances

of Palmer's convictions substantially relate to the Applications
Specialist position in at least two regards.                 First, Palmer's

willingness to use violence to exert power and control over others

substantially relates to the independent and interpersonal nature

of a pre and post sales job like the Applications Specialist

position.         The    relevant    circumstances   of   the    Applications

     18The Application Specialist job posting stated that the job
performs a "mixture of design, presales and post sales customer
support responsibilities[,]" and would be "part of a team, []
applying project management skills to drive your own projects to
completion." Palmer, No. 201502651, at 3-4.

                                       27
                                                                         No.    2019AP1671



Specialist position would have presented situations where Palmer's

power or authority could have been threatened.                     Palmer would have

been responsible for designing an appropriate lighting system for

Cree's customers and responding to their complaints, problems, and

demands.    Furthermore, in this situation, he was likely going to

interact with coworkers and supervisors who may have challenged

his ideas or perceived authority.                 These kinds of challenges and

demands could lead Palmer to react, consistent with his past

behavior, in a violent manner in order to exert his own power or

control.

     ¶38    Second,      the   absence      of    regular     supervision        creates

opportunities for violent encounters.                   LIRC's decision in this

case emphasized that unsupervised contact with other people cannot

in and of itself be a circumstance that might lead someone to

violent    recidivism.         This    is     true,    but   it    is    not    just   the

unsupervised contact with others that creates the substantial

relationship in this case.             The lack of supervision is bolstered

by the secluded nature of portions of the large facility, the
covering    noise   in    portions       of      the   facility,        and    the   broad

opportunities afforded to Palmer when working with clients on

location or traveling for trade shows.                 Palmer's conviction record

evinces a propensity to use violence to exert power and control

over others, particularly when they are isolated and unable to

attain     help.      Cree's          Racine      facility        offers       sufficient

opportunities for Palmer to either encounter a victim in isolation

or to intentionally isolate someone in one of the secluded, noisy
portions of the facility that experience little foot traffic.
                                            28
                                                                      No.    2019AP1671



Furthermore,    traveling     to    customer    sites     or    for    trade    shows

provides more significant opportunities to isolate and victimize

someone.

       ¶39   Several other factors also weigh in favor of finding a

substantial relationship.            First, the seriousness of Palmer's

convictions would force Cree to assume the risk of Palmer repeating

his conduct and threatening the safety of employees, customers,

and    the   public.      Additionally,       the    recentness        of    Palmer's

convictions——a scant two years——eliminates any favorable inference

of a long-dormant conviction record.             Finally, Palmer's emerging

pattern of domestic violence convictions further highlight his

recidivism risk.

       ¶40   When   we   consider     the     fostering        opportunities       for

conflict and violence in light of the character traits shown by

Palmer's     convictions     along     with    the    seriousness,            relative

recentness, and emerging pattern to Palmer's crimes, we conclude

that Cree met its burden to show a substantial relationship between

Palmer's     convicted    offenses     and    the    Applications           Specialist
position.    Palmer's willingness to use violence to exert power and

control over others substantially relates to the independent and

interpersonal circumstances of the position, the layout of the

facility——which provides sufficient opportunities to isolate a

victim——and the opportunities created by unsupervised travel.                       To

be    abundantly    clear,   this    holding    is   based      on    the    specific

circumstances       of   Palmer's     convictions       and     this        particular

Applications Specialist job.         Nothing in this opinion condemns all
domestic violence offenders to a life of unemployment.                         But in
                                       29
                                                                      No.    2019AP1671



this case, Cree sufficiently demonstrates that requiring it to

employ Palmer would force it to carry too much risk relating to

his recent criminal behavior.

                               IV.    CONCLUSION

     ¶41    We   hold   that   Cree    met    its   burden      to     establish     a

substantial relationship between the circumstances of Palmer's

convicted    offenses   and    the    circumstances       of    the    Applications

Specialist    position.        Accordingly,     Cree      did    not        unlawfully

discriminate     against   Palmer     based    on   his    conviction         record.

Because    LIRC's   contrary    conclusion      conflicts       with        our   prior

direction on how to apply the substantial relationship test, we

remand to the circuit court with instructions to remand the matter

to LIRC with direction to dismiss Palmer's complaint on the merits.



     By the Court.—The decision of the court of appeals is reversed

and the cause remanded to the circuit court with instructions.




                                       30
                                                        No.   2019AP1671.rfd



       ¶42   REBECCA FRANK DALLET, J.      (dissenting).      The text of

Wis. Stat. § 111.335 prohibits discrimination on the basis of an

applicant's conviction record unless the circumstances of the

applicant's      offenses    are   substantially      related        to    the

circumstances of the particular job he seeks. The majority ignores

that   context-specific     directive,   focusing   instead     on   generic

"character traits," as well as the general qualities of the

workplace, gutting the anti-discrimination policy of the Fair

Employment Act in the process.      The court should instead realign

its interpretation and application of § 111.335(3)(a)1. with the

statute's actual text and express purpose. Under such an analysis,

Cree unlawfully discriminated against Palmer because it failed to

show that the circumstances of Palmer's offenses are substantially

related to the circumstances of the lighting-specialist job for

which he applied.     I therefore respectfully dissent.

                                    I

                                    A

       ¶43   The Fair Employment Act makes it illegal, generally, for

employers to refuse to hire an applicant based on the applicant's

criminal record.      Wis. Stat. § 111.321.         Notwithstanding that

general prohibition, the legislature has carved out a number of

"exceptions and special cases."          Wis. Stat. § 111.335.            Some

exceptions target specific jobs; for instance, an employer may

lawfully refuse to hire "as an installer of burglar alarms" anyone
convicted of a felony.        § 111.335(3)(c).      Some target certain

employers, such as an "educational agency," allowing them to
                                    1
                                                                      No.    2019AP1671.rfd

lawfully         discriminate     against       persons    convicted     of    a   felony.

§ 111.335(3)(e).            Other        exceptions       target    specific       crimes,

permitting the lawful discrimination against an applicant who was

convicted of "knowingly us[ing] a false academic credential" or

"falsely         claiming   to    have    a    legitimate     academic      credential."

§§ 111.335(3)(f), 440.52(13)(c).

       ¶44       In   addition      to        those     targeted     exceptions,        the

legislature enacted a broader exception that applies when the

applicant has been convicted of any offense "the circumstances of

which substantially relate to the circumstances of the particular

job." § 111.335(3)(a)1. Although we have addressed this exception

in     prior      cases,    we    have     never      defined      "circumstances"      or

"substantially relate" in the context of § 111.335.                         Because those

words are also not defined in the Fair Employment Act, I look to

their common meanings.             See Clean Wis., Inc. v. DNR, 2021 WI 72,

¶22, 398 Wis. 2d 433, 961 N.W.2d 611.                         A "circumstance" is a

"detail accompanying or surrounding an event"; a "fact attending

an event and having some bearing on it."1                          A "relation" is a

"connection" or "logical or natural association between two or
more         things."2             And         "substantial"          means        to     a

"considerable . . . degree."3                   Thus,     § 111.335(3)(a)1.        applies

when       the    details   and    attending          facts   surrounding       both    the

applicant's prior offense and potential job are connected to a

considerable degree.


       1   E.g., Am. Heritage Dictionary 347 (3d ed. 1994).
       2   Id. at 1523.
       3   Id. at 1791.

                                                2
                                                               No.   2019AP1671.rfd

     ¶45    That definition is consistent with the Fair Employment

Act's express anti-discrimination purpose.                See State v. Jendusa,

2021 WI 24, ¶24, 396 Wis. 2d 34, 955 N.W.2d 777 (statutes must be

interpreted in line with their purpose).            The legislature directed

courts to "liberally construe[]" the Act so as to "encourage and

foster to the fullest extent practicable the employment of all

properly    qualified      individuals       regardless    of . . . conviction

record."     Wis. Stat. § 111.31(3).           It therefore follows that we

must narrowly construe exceptions such as § 111.335(3)(a)1. so

that they do not swallow the Act's anti-discrimination rule.                    See

McNeil v. Hansen, 2007 WI 56, ¶10, 300 Wis. 2d 358, 731 N.W.2d 273

("If a statute is liberally construed,' . . . exceptions must be

narrowly construed.'") (quoted source omitted).               To that end, the

employer    must    show   that   the    "circumstances"       of    the   offense

referenced    in    § 111.335(3)(a)1.        are   closely    tethered     to   the

specific facts of the applicant's conviction, not to general

characteristics that may or may not apply to this particular

applicant.       See Gibson v. Transp. Comm'n, 106 Wis. 2d 22, 29, 315

N.W.2d 346 (1982) (the burden of proof is on the employer).                     The
employer must also prove that the connection between the particular

circumstances of the applicant's offenses and those of the job is

strong     and     specific,      not    tenuous     and      general.          See

§ 111.335(3)(a)1.

     ¶46    Despite those clear textual directives, the court has

generally struggled to follow them.             Of the three cases in which




                                         3
                                                      No.   2019AP1671.rfd

the court has previously interpreted § 111.335(3)(a)1.,4 only once

has our interpretation been true to the text.       In that case, LESB

v. Village of Lyndon Station, 101 Wis. 2d 472, 305 N.W.2d 89

(1981), William Jessen had applied to be Lyndon Station's chief of

police, a job for which one of the primary responsibilities was

enforcing local traffic laws.    Id. at 492.   Jessen, however, had

previously been convicted of 26 felony counts of misconduct in

public office for falsifying traffic tickets while he was the chief

deputy sheriff for Juneau County.     Id. at 476.    We concluded that

the particular details surrounding Jessen's specific offense——that

he wrote false traffic tickets while serving as a deputy sheriff—

—were closely and strongly connected to the position of chief of

police such that it was not unlawful discrimination for Lyndon

Station to refuse to hire Jessen:

     [U]nder the facts of this case, it can hardly be said
     that the circumstances of the offense for which Jessen
     was convicted fail to meet the substantial relationship
     exception [in the Fair Employment Act], as common sense
     dictates that a conviction of the felony of misconduct
     in public office for falsifying traffic tickets
     certainly bears a substantial relationship to the duties
     of a police officer who is called upon to issue traffic
     citations.
Id. at 492.   Consistent with the statute's narrow focus, we did

not consider the general "character traits" of a person who commits

misconduct in public office.    Nor did we consider the general work

environment of Lyndon Station's police department.          Instead, we


     4 Although it has not always been numbered § 111.335(3)(a)1.,
the relevant text of the statute has been the same since 1977,
when the conviction-record basis was added to the Fair Employment
Act's prohibited bases for discrimination.        See Wis. Stat.
§ 111.32(5)(h)2.a. (1977–78).

                                  4
                                                                   No.   2019AP1671.rfd

focused on the relationship between the facts surrounding Jessen's

convictions and the job of a police chief.

      ¶47     Contrast that textual analysis, rooted in the facts of

the   case,    with    our    two    more       recent    decisions      interpreting

§ 111.335.        In    Gibson       v.     Transportation         Commission,     106

Wis. 2d 22, 315 N.W.2d 346 (1982), and Milwaukee County v. LIRC,

139 Wis. 2d 805, 407 N.W.2d 908 (1987), we concluded that certain

character traits are inherent in the elements of a crime such that

everyone who commits that crime necessarily has those traits.                       In

both cases, the court divined these character traits from nothing

but its own judgment——not record evidence, not expert testimony,

not   a   statutory    provision.         See     Gibson,    106    Wis. 2d    at 28;

Milwaukee County, 139 Wis. 2d at 828.                    In Gibson, for instance,

the court flatly asserted that anyone who commits armed robbery

has   a     "propensity      to     use   force . . . to        accomplish       one's

purposes," as well as a lack of "patience [and] level-headedness."

106 Wis. 2d at 28.           While some people who commit armed robbery

undoubtedly posses these qualities, the same cannot be assumed of

every person who commits that crime. Concluding otherwise requires
the court to play armchair psychologist, making assumptions about

what character traits might be associated with each particular

criminal offense.

      ¶48     Followed to its logical end, an analysis rooted in

generic "character traits" obliterates the express policy of the

Fair Employment Act.         The Act is meant to "encourage and foster to

the fullest extent practicable the employment of all properly

qualified individuals regardless of . . . conviction record."                      See
Wis. Stat. § 111.31(3).           It further requires employers to evaluate

                                            5
                                                                No.    2019AP1671.rfd

an      applicant      based       upon        the    applicant's      "individual

qualifications . . . rather than upon a particular class to which

the individual may belong."           § 111.31(2).        Neither of those policy

statements can be squared with an analysis focused on general

character qualities rather than the specific circumstances of the

case at hand.       Indeed, Justice Abrahamson presciently sounded the

alarm    35   years    ago    about   the      consequences    of     the    atextual

"character traits" approach:

       I fear that what may emerge from the majority opinion is
       an emphasis on describing the circumstances of the
       offense at a high level of generality. At the highest
       level of generality, according to the majority opinion,
       an individual convicted of a crime is an "anti-social"
       "recidivist," and anti-social recidivists are fit for
       few employment positions. Clearly the majority cannot
       have intended this approach because such an approach
       tends to eviscerate the statute.
Milwaukee      County,       139   Wis. 2d       at   831-32    (Abrahamson, J.,

concurring).        To prevent the Act's exceptions from eviscerating

its anti-discriminatory purpose, the court should return to the

text    of    § 111.335(3)(a)1.        and      analyze     whether    the     actual

circumstances of an applicant's offense are substantially related

to those of the job for which he applied.

                                           B

       ¶49    Under the proper text-based approach, Cree failed to

prove a substantial relationship between the circumstances of

Palmer's offenses and those of the lighting-specialist position.

Regarding     the   circumstances         of   Palmer's    offenses,    the    record

before LIRC included the criminal complaint, which described the
horrifying facts underlying Palmer's convictions for strangulation


                                           6
                                                  No.    2019AP1671.rfd

and suffocation, battery, sexual assault, and damaging property.

See majority op., ¶¶2–3. As for the circumstances of the lighting-

specialist job, LIRC found that the position would require Palmer

primarily to design lighting systems for clients.5        Within the

company, lighting specialists work on teams with other specialists

and coordinate project designs with teams of engineers.     They also

interact directly with customers, "most[ly]" by phone and email

but "occasionally" in person either at the company's demonstration

rooms, "on the trade show floor" (requiring travel to the trade

show), or in "other industrial setting[s]."   Palmer v. Cree, Inc.,

No. 201502651, at 4, 12 (LIRC, Dec. 3, 2018).       LIRC found "no

evidence" that Palmer would be "supervising or mentoring female

employees, nor is there anything to suggest that he would be

working closely with female employees."   Id. at 12.    It also found

"nothing in the record" indicating that Palmer would interact with

customers in "private homes or other isolated settings."      Id.

     ¶50   Based on the circumstances as found by LIRC, Cree has

failed to establish a strong connection between the circumstances

of Palmer's offenses, despicable as they are, and the circumstances
of the lighting-specialist position.   Lighting specialists work in

a "cubicle farm," not in an isolated or secluded area.     See id. at


     5 The circumstances of both the offense and the particular
job are factual determinations. See State v. Thiel, 2003 WI 111,
¶21, 264 Wis. 2d 571, 665 N.W.2d 305 ("Findings of fact include
'the circumstances of the case . . . .'") (quoted source omitted).
We must therefore defer to LIRC's findings unless no reasonable
fact finder could have made the same determination.      Milwaukee
Symphony Orchestra, Inc. v. DOR, 2010 WI 33, ¶31, 324 Wis. 2d 68,
781 N.W.2d 674.   As the court of appeals noted, Cree does not
challenge LIRC's factual findings. Cree, Inc. v. LIRC, 2021 WI
App 4, ¶10, 395 Wis. 2d 642, 953 N.W.2d 883.

                                7
                                                                   No.    2019AP1671.rfd

4.       Client    meetings    take     place       either    in     the      company's

demonstration rooms or in public settings, such as the trade-show

floor or "an office building, a school, a retail establishment,

[or an] automotive dealership" where the lighting system will

eventually    be    installed,    not    individuals'         homes      or    isolated

settings.     See id. at 12.          It is true that Palmer's offenses

involved a violent assault on a woman and the lighting-specialist

position would require Palmer to interact with co-workers and

clients, some of whom will be women.                 But as LIRC pointed out,

interacting with others, including women, is not a circumstance of

this particular job, but rather a circumstance of having a job

generally.    See id. at 11–12.

      ¶51   Moreover, no single circumstance of a person's offense

is dispositive.      The domestic nature of Palmer's offenses is just

one   of    many    circumstances        that       informs    the       substantial-

relationship analysis, all of which must be considered to determine

whether the circumstances of the offense are in fact substantially

related to those of the job.             Thus, when the relevant offenses

"stem from personal relationships and the crimes are committed at
home, it cannot necessarily be assumed that the individual is

likely to engage in the same conduct with co-workers or customers

at the workplace."      See id. at 13 (emphasis added).                  It was Cree's

burden to prove otherwise, a burden that LIRC concluded Cree failed

to meet:    "[T]here is nothing in the record regarding the types of

interactions with co-workers or with the public that might raise

a concern that [Palmer] would act in a violent manner."                         Id. at

12–13.       Indeed,   to     conclude       that    there    is     a     substantial
relationship in this case would be to say that the "mere presence

                                         8
                                                                          No.    2019AP1671.rfd

of other human beings is a circumstance that creates a substantial

relationship."              See id. at 13.           LIRC rightly rejected such a

conclusion as contrary to the Fair Employment Act and correctly

determined that Cree unlawfully discriminated against Palmer on

the basis of his conviction record.

                                               II

          ¶52    The majority's contrary holding undermines the anti-

discrimination policy of the Fair Employment Act by allowing

employers         to    refuse    to   hire    all    domestic-violence            offenders,

regardless of the circumstances.                      Instead of focusing on the

specific         circumstances         of     Palmer's      offenses,        the     majority

redefines "circumstances of the offense" to mean the "general

character traits" it claims are somehow "revealed by the elements

of    a    crime       of   domestic    violence."              See   majority     op.,    ¶27.

Similarly, rather than analyzing the particular circumstances of

the       lighting-specialist          position,          the     majority      relies     upon

generalities about Cree's work environment.                           The majority arrives

at these conclusions by failing to follow the proper standard of

review,         improperly       substituting       its    own    factual       findings    for

LIRC's.         The result is a substantial-relationship analysis that is

unrecognizable in the text or the explicit policy of the Fair

Employment Act.

                                                A

          ¶53    The majority gets off on the wrong foot by ignoring the

standard of review.               The court must defer to LIRC's findings of
fact, including the circumstances of both Palmer's convictions and

                                                9
                                                          No.   2019AP1671.rfd

the lighting-specialist job, as well as its weight and credibility

determinations unless no reasonable fact finder could reach the

same conclusions.    See Milwaukee Symphony Orchestra, Inc. v. DOR,

2010 WI 33, ¶31, 324 Wis. 2d 68, 781 N.W.2d 674.          For that reason,

the majority's reliance on the testimony of Cree's expert witness,

Dr. Hanusa,   is   improper.      LIRC    found   Dr. Hanusa's     testimony

"unhelpful" and gave it no weight in its analysis.              See Palmer,

No. 201502651, at 13 n.6.       LIRC made no exception for Dr. Hanusa's

"exposition on general principles regarding domestic violence

offenders."    See majority op., ¶27 n.15.             Thus, Dr. Hanusa's

testimony is not properly before the court, and the majority may

not rely on it for any purpose.      The majority also inappropriately

relies on Cree's assertions that Palmer would be expected to

interact   with     customers     one-on-one      in   "uncontrolled      and

unpredictable environments" and to "provide some level of conflict

resolution between Cree and its customers."            See id., ¶36.     LIRC

found "nothing in the record" to support any of those assertions.

See Palmer, No. 201502651, at 12 ("the conclusion that [Palmer]

would be meeting one-on-one with clients in private settings is
not supported by the record"); id. ("There is nothing in the record

to suggest that [Palmer] would be performing his services in

private homes or other isolated settings, nor did [Cree] specify

that the on-site meetings with clients would be conducted one-on-

one."); id. (Cree "did not contend that [Palmer] would be required

to deal with angry or irate customers or that there were any

conflicts presented in his relationships with the public.").              The

majority identifies no error by LIRC on any of these points;
therefore it cannot substitute its own factual findings for LIRC's.

                                     10
                                                               No.    2019AP1671.rfd
                                         B

      ¶54    The majority continues down the wrong path by ignoring

the text of the Fair Employment Act.                Under § 111.335(3)(a)1.,

Cree's decision to not hire Palmer is lawful only if there is a

substantial relationship between the circumstances of his offenses

and those of the lighting-specialist position.                The majority gets

each part of that analysis wrong:             it recasts circumstances of the

offense     as   general   character     traits;    it   over-generalizes       the

circumstances of the job; and it invents a substantial relationship

between the two.

      ¶55    Beginning with the circumstances of Palmer's offenses,

the majority fails to consider Palmer's conduct and other facts of

his offenses as the relevant circumstances.                  Instead, it shifts

the   meaning     of   "circumstances"        to   include    whatever      general

"character traits" Dr. Hanusa testified to and those it conjures

from the elements of Palmer's crimes.              See majority op., ¶¶27–28,

30–31.      Not only is the court unqualified to divine psychological

traits    from    conduct,   but,   as       discussed   above,      such   general

characterizations are incompatible with the Fair Employment Act's

requirement that employers evaluate applicants based on their

"individual qualifications," not on the general group to which the

applicant may belong.          See §§ 111.31; 111.335(3)(a)1.                 Also,

general character traits that may be common to most persons who

commit certain crimes are neither attending facts nor surrounding




                                         11
                                                                No.    2019AP1671.rfd

details of a specific person's offenses——especially when, as here,

there is no evidence that the offender actually has such traits.6

       ¶56    To boot, the majority identifies character traits at

such a high level of generality that they likely substantially

relate to the circumstances of most any job, thus establishing a

hurdle that no person with a conviction record is likely to clear.

For example, the majority asserts that anyone who commits the same

crimes as Palmer necessarily exhibits a "disregard for the health

and safety of others."        See majority op., ¶30.           I can think of no

job to which a respect for the health and safety of others is not

substantially related.        Such a total prohibition on employment for

individuals     convicted     of    offenses    such    as     Palmer's      must   be

rejected.        See   Milwaukee       County,    139     Wis. 2d       at     831-32

(Abrahamson, J., concurring).

       ¶57    Moving   even        further     away     from     the        text    of

§ 111.335(3)(a)1., the majority claims that the "recentness" of

Palmer's     convictions    and     his   "emerging     pattern"       of    criminal

behavior are circumstances of his offenses.                    See majority op.,

¶¶32–34.      In reality, however, both are just different ways of
talking about general character traits rather than the facts of

Palmer's offenses.      To be sure, the date of the offense is a fact

of that offense, but how much time has passed since that date is

not.       Likewise for the majority's argument about a pattern of

conduct.       Setting aside the point that no party raised that

argument, the number of times someone has been convicted of a crime


       Even if Dr. Hanusa's testimony were properly before the
       6

court, nowhere does he testify that Palmer actually has any of the
general character traits he describes.

                                          12
                                                             No.    2019AP1671.rfd

says nothing about the details surrounding any of those offenses.

And there is no logical relationship between how long ago or how

many times Palmer has been convicted and the job responsibilities

of a lighting specialist.            At bottom, few if any of what the

majority claims as circumstances of Palmer's offenses are, in fact,

circumstances of those offenses.

     ¶58     The majority's approach to the circumstances of the

lighting-specialist job is similarly flawed.                Again failing to

focus   on   the     particular    circumstances    of   that    position,    the

majority     falls    back    on   high-level     generalities,     identifying

generic characteristics of employment at Cree.              For instance, the

majority notes the size of Cree's facility and the fact that most

employees have "access" to most of the facility.                   See majority

op., ¶¶4, 35.      But there is nothing in the record to suggest that,

as a lighting specialist, Palmer would be expected to access the

whole of Cree's facility.           Rather, the record establishes that

lighting specialists typically work in a cubicle farm or, when

meeting clients face-to-face at Cree's facility, in the company's

demonstration rooms.         The so-called "nooks and crannies" of Cree's
expansive facility, see id., ¶4, are no more a circumstance of the

lighting-specialist          position   than      all    parts     of   Mitchell

International Airport are a circumstance of working for a food

vendor there.        Indeed, the text of § 111.335(3)(a)1. explicitly

precludes such a broad reading.              See § 111.335(3)(a)1. (focusing

on the circumstances of the "particular job").              And even when the

majority points to an actual circumstance of the job——such as the

potential for Palmer to travel to trade shows——it fails to explain



                                        13
                                                                              No.   2019AP1671.rfd

how such a generic and mundane fact informs the substantial-

relationship test.7

       ¶59        Given its errors regarding the relevant circumstances of

Palmer's        offenses         and   the    lighting-specialist             job,    it    is    no

surprise          that     the     majority         gets   the    ultimate          substantial-

relationship conclusion wrong.                       But worse than just getting it

wrong       the    majority        opinion        threatens      the       anti-discrimination

policy at the heart of the Fair Employment Act by concluding that

individuals convicted of crimes of domestic violence are unfit to

work       in   close      proximity         to    other   people,         regardless      of    the

circumstances.             For example, the majority claims that employing

someone with Palmer's convictions could lead to certain negative

consequences for employers.                       See majority op., ¶32.             But that is

whole point of the Fair Employment Act.                           The Act is premised in

part on the idea that, left to their own devices, few employers

would hire convicted criminals, especially those convicted of

violent crimes, a scenario that the legislature has determined

"substantially and adversely affects the general welfare of the

state." § 111.31(1). Accordingly, the legislature made the policy
decision that unless an employer can demonstrate a substantial

relationship             between       the    circumstances           of    this     applicant's

convictions         and     this       particular        job,    it    is     prohibited        from

discriminating against the applicant on the basis of his conviction

record.         § 111.335(3)(a)1.



       While traveling to trade shows is a circumstance of the
       7

lighting-specialist position, the fact that Palmer would have
"access to rental cars and hotel rooms" is not. See majority op.,
¶36. He has "access" to both regardless of where he works.

                                                    14
                                                   No.   2019AP1671.rfd

     ¶60    In no way does that policy determination excuse an

applicant's convictions or diminish their offensiveness.      Rather,

it reflects the Act's goals of reintegrating into the workforce

individuals     convicted   of   crimes    and   furthering     their

rehabilitation, thus lessening the chances they will commit more

crimes.    See Milwaukee County, 139 Wis. 2d at 823.   Whether or not

the majority considers that "to be a wise policy decision," it is

one "the legislature was entitled to make and to which [the court]

must defer."   See Kohn v. Darlington Cmty. Schs., 2005 WI 99, ¶43,

283 Wis. 2d 1, 698 N.W.2d 794.

     ¶61    The majority opinion, however, suggests a different

approach for domestic-violence offenders such as Palmer.            It

instructs LIRC and reviewing courts to ignore the circumstances

related to "the domestic context of the offense or an intimate

relationship with the victim" and instead focus on the general

character traits supposedly "revealed" by a domestic-violence

conviction.    See majority op., ¶25.8    Through that framing, the

majority creates a per se substantial relationship between a

domestic-violence conviction and the circumstances of any job that
involves working with other people.       That reasoning seemingly

extends to all violent convictions, creating a per se substantial


     8 Ironically, given its insistence that LIRC and reviewing
courts analyze a domestic-violence conviction "the same way [they]
would . . . any other conviction," majority op., ¶25, the
majority's position requires LIRC and reviewing courts to do the
opposite. It forces them to disregard the domestic circumstance
of a domestic-violence offense, thereby treating such offenses
differently than any other.    The majority's approach is also a
solution in search of a problem. As explained above, supra, ¶¶9–
10, LIRC analyzed Palmer's offenses as it would any other, by
considering all of the relevant circumstances of the offenses.

                                 15
                                                                No.      2019AP1671.rfd

relationship between any such conviction and any job involving

other people.     In short, the majority crafts an exception to the

Fair Employment Act that swallows the Act's general rule against

such discrimination.

     ¶62   The     text     of       § 111.335,    however,     proscribes         the

majority's position in two ways.               First, a categorical exception

for domestic-violence convictions would render meaningless the

textual directive that LIRC and reviewing courts must consider the

"circumstances" of each particular offense.             See § 111.335(3)(a)1.

Second, had the legislature wanted to enact such a categorical

exception to the Act's protections, it would have done so, just as

it did it elsewhere in § 111.335.                  Under subsec. (4)(a), for

example, a licensing agency may lawfully discriminate against a

potential licensee if, in addition to meeting the same substantial-

relationship      test     as    in     § 111.335(3)(a)1.,         the    licensee's

conviction was for either "an exempt offense" or a "violent crime

against a child."         An "exempt offense" is defined as any crime

listed in ch. 940 ("Crimes against life and bodily security") or

certain crimes against children.                  See § 111.335(1m)(b).            The
legislature      included       no    similar     categorical      exception       for

employers regarding domestic-violence convictions.

     ¶63   It likewise declined to single out domestic-violence

convictions under any of the specific "exceptions and special

cases."    As mentioned above, no employer is required to hire as a

burglar-alarm      installer          anyone    convicted     of      any     felony.

§ 111.335(3)(c).     All private-investigation firms are allowed to

lawfully discriminate against anyone convicted of any felony.
§ 111.335(3)(b).         The legislature enacted no such exception for

                                          16
                                                               No.   2019AP1671.rfd

any of the crimes Palmer committed.            The lack of a categorical

exception for domestic-violence convictions doesn't mean that Cree

was required to hire Palmer; only that because it didn't hire him

based on his criminal record, the substantial-relationship test

applies.     See § 111.335(3)(a)a.         The majority's interpretation,

however, essentially eliminates that test for applicants with

domestic-violence convictions.

                                     III

     ¶64    The text of § 111.335(3)(a)1. is straightforward and

clear.     If an employer wants to discriminate against an applicant

or employee due to that person's conviction record, it must

demonstrate a substantial connection between the factual details

surrounding the person's convictions and the circumstances of the

particular job for which the person is applying.                      Here, LIRC

correctly    determined    that   Cree     failed   to    establish       such   a

connection     between    Palmer's   convictions         and    its     lighting-

specialist position.      The majority's erroneous conclusion to the

contrary has no basis in the text of the Fair Employment Act and

undermines the Act's express policy of promoting the reintegration

into the workforce of those who have been convicted of crimes.

     ¶65    I am authorized to state that Justices ANN WALSH BRADLEY

and BRIAN HAGEDORN join this opinion.




                                     17
    No.   2019AP1671.rfd




1